                                            Case 3:18-cv-02373-JD Document 85 Filed 05/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDON BEBAULT,                                     Case No. 18-cv-02373-JD
                                                          Plaintiff,
                                   8
                                                                                              ORDER APPOINTING CLASS
                                                   v.                                         COUNSEL
                                   9

                                  10     DMG MORI USA, INC.,                                  Re: Dkt. No. 75
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            In light of the order certifying a class, and the factors considered there, Dkt. No. 75, the

                                  14   Court finds that the Desai Law Firm has the necessary experience, knowledge and resources to

                                  15   serve as class counsel, and will fairly and adequately represent the interests of the class. See Fed.

                                  16   R. Civ. P. 23(g). Consequently, the Desai Law Firm is confirmed as counsel for the certified

                                  17   class.

                                  18            IT IS SO ORDERED.

                                  19   Dated: May 27, 2020

                                  20

                                  21
                                                                                                       JAMES DONATO
                                  22                                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
